TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 10, 2019



                                        NO. 03-18-00605-CV


                 Texas Health and Human Services Commission, Appellant

                                                v.

                          Jose “Joe” Antonio Carrizal, Jr., Appellee




        APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES BAKER, KELLY, AND SHANNON
         REVERSED AND RENDERED -- OPINION BY JUSTICE SHANNON




This is an appeal from the interlocutory order signed by the trial court on August 28, 2018.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the order. Therefore, the Court reverses the trial court’s interlocutory order and renders

judgment dismissing appellee’s lawsuit. Appellee shall pay all costs relating to this appeal, both

in this Court and in the court below.